UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 11, 2013 DIGIRAD CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-50789 33-0145723 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 13950 Stowe Drive Poway, California92064 (Address of principal executive offices, including zip code) (858) 726-1600 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.08. Shareholder Director Nominations. On February 11, 2013, Digirad Corporation (the “Company”) announced that it has set May 3, 2013 as the date of its 2013 Annual Meeting of Stockholders (the “Annual Meeting”) and that the record date for determining stockholders entitled to vote at the Annual Meeting is March 12, 2013. In accordance with Rule 14a-5(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company has determined that proposals to be considered for inclusion in the Company’s proxy statement for the Annual Meeting pursuant to Rule 14a-8 of the Exchange Act must be received by the Company at its principal executive offices on or before March 1, 2013. In addition, in order for a stockholder proposal made outside of Rule 14a-8 of the Exchange Act to be considered “timely” within the meaning of Rule 14a-4(c) of the Exchange Act, such proposal must be received by the Company at its principal executive offices on or before March 1, 2013. Proposals should be directed to the attention of the Corporate Secretary, Digirad Corporation, 13950 Stowe Drive, Poway, California 92064. Item 8.01. Other Events. The information set forth under Item 5.08 is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGIRAD CORPORATION By: /s/ Jeffry R. Keyes Jeffry R. Keyes Chief Financial Officer Date:February 11, 2013
